Common-law action for negligence. Respondent was employed by appellant as a chauffeur and general handy man. There was snow and ice on the drive and in the fields of the appellant’s fifteen-acre farm or estate. The respondent while carrying a pail of milk from an ice house to an auto standing in highway adjacent to the farm slipped upon an icy spot which he had previously observed, and fractured one and possibly two ribs. He was walking on the edge of the driveway. Had he chosen he could have selected a path at any place on the entire acreage. The accident happened in February, in an extremely cold and stormy winter. The employer was not required to remove the snow and ice from the private driveway and farm. Judgment reversed on the law and facts, with costs, and complaint dismissed, with costs. Hill, P. J., Rhodes, Crapser, Bliss and Heffernan, JJ., concur.